Citation Nr: 1414974	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a right upper jaw disorder.

3.  Entitlement to service connection for bilateral cataracts and glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The Veteran's claims on appeal require clarification.  The claims file reflects that claims for service connection for diabetes mellitus and glaucoma were previously denied by way of a January 1998 rating decision.  The Veteran did not appeal this decision, and thus the January 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a); 20.1103 (2013).  The RO reopened these claims in a February 2011 Supplemental Statement of the Case and addressed the issues on the merits; however, the Board is not bound by the RO's determination with regards to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Nevertheless, in light of the Veteran's testimony during the November 2011 Travel Board hearing, the Board will consider the diabetes mellitus and glaucoma claims in a light most favorable to the Veteran and address the claims on a de novo basis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (determining that the Veterans Law Judge or Decision Review Officer who chairs a hearing has a duty to fully explain the issues and a duty to suggest submission of evidence that may have been overlooked); see also 38 C.F.R. § 3.103(c)(2) (2013).  Given that these issues will be adjudicated as claims for service connection (versus new and material evidence claims), there is no prejudice to the Veteran.  Accordingly, the claims for diabetes mellitus and glaucoma have been characterized as such on the title page of this decision.

In April 2012, the Board granted service connection for right eye iridocyclitis, denied service connection for diabetes mellitus (DM), a right upper jaw disorder, and bilateral cataracts and glaucoma, and remanded the claim for service connection for a thyroid disorder.  With regard to the remanded claim, a November 2012 rating decision granted service connection for hypothyroidism.  This grant of service connection is considered to be a full grant of the benefits on appeal for the Veteran's thyroid claim.  The claim of entitlement to service connection for a thyroid disorder is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 denials of service connection were identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's diagnosed diabetes mellitus is related to his military service or that he was diagnosed with the disorder during a presumptive period.  

2.  The preponderance of the evidence does not show that the Veteran currently has a right upper jaw disorder that is related to his military service or to an in-service injury.

3.  The preponderance of the evidence does not show that the Veteran's bilateral cataract and glaucoma disorders are related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right upper jaw disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral cataracts and glaucoma have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2005, August 2005, December 2005, March 2006, and April 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in a March 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations with regards to his claimed eye and right upper jaw disorders.  There is no indication of any additional, relevant records that the RO failed to obtain.

The Board also notes that the Veteran was not afforded a VA examination in connection with his diabetes mellitus claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such a medical examination or medical opinion is not required for the diabetes mellitus claim.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, the evidence does not show, nor does the Veteran claim, that he was diagnosed with the claimed disorder while in service.  There is no evidence of record showing an in-service occurrence of the claimed disorder.  Moreover, there is no competent or credible lay or medical evidence indicating that the diabetes mellitus disorder is related to his military service.  The Board finds, therefore, that the available medical evidence is sufficient for an adequate determination.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed disabilities.  Notably, as discussed in the introduction section above, the Veteran's hearing testimony triggered the Board's decision to construe the Veteran's DM and glaucoma claims as service connection claims, not petitions to reopen based on new and material evidence.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for certain "chronic" diseases, such as diabetes mellitus, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally do not constitute competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example,  a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Diabetes Mellitus

The Veteran maintains that service connection is warranted for his currently diagnosed diabetes mellitus disorder.  He claims that he was diagnosed with the disorder in 1987, within a year of his discharge from the military; he claims that he received in-patient treatment in 1987, at which time he was diagnosed with diabetes mellitus.  Thus, he asserts that presumptive service connection is warranted in this instance.

The Veteran's service treatment records have been reviewed and are negative for evidence of a diabetes mellitus disorder.  The December 1985 report of medical examination shows that the clinical examination of the endocrine system was generally normal.  The associated urinalysis was negative.

Post-military VA and private treatment records document the Veteran's reported history of diabetes mellitus.  An April 1995 private treatment record shows a documented history of diabetes mellitus.  A September 1996 VA treatment record shows that he was treated for the claimed disorder.  A VA treatment record dated in October 1997 VA shows a reported history of diabetes mellitus and includes the Veteran's report of having been diagnosed with the disorder in 1987.  During an October 2000 private medical consultation, he reported that he has been diabetic since the mid 1980's.  The Veteran's VA medical records show treatment for the Veteran's diabetes mellitus as recently as September 2010, but do not include any medical opinions as to the etiology of the claimed disorder.

In support of his claim, the Veteran submitted a private medical record showing that he received in-patient treatment in August 1987.  The record includes a handwritten notation from personnel at the medical facility indicating that they did not have any records related to this treatment.  Immediately following, in his own handwriting, the Veteran reiterated that he was treated for diabetes.

Additionally, the Veteran submitted statements from his private insurance company generally showing his financial obligations for medical treatment and prescriptions from August 1987 to December 1995.  These records are negative for any specific reference to diabetes mellitus. 

During the November 2011 Travel Board hearing, the Veteran reiterated his contention that service connection is warranted for his diabetes mellitus.  He again reported that he was diagnosed and treated for diabetes mellitus in 1987.  According to the Veteran, he attempted to obtain the private medical records from this hospitalization, but was unsuccessful.

The Board has reviewed the evidence of record and finds that while the Veteran is currently diagnosed with diabetes mellitus, it is not shown to be of service origin.  First, the Board finds highly probative the service treatment records, which do not show treatment for or a diagnosis of diabetes mellitus.  The Veteran does not claim, nor does the evidence suggest that he was diagnosed with diabetes mellitus while on active duty.  The Board finds that the December 1985 separation report of medical examination, which was completed approximately four months prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The Board highlights that his December 1985 separation examination is entirely negative for any indications of diabetes.  The service medical records are entirely negative for diabetes mellitus diagnosis and weigh heavily against the claim. 

The Board has given consideration to the Veteran's assertion that he was first diagnosed with diabetes mellitus in 1987, within a  year of his separation from military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., undergoing treatment for diabetes mellitus.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  Lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was diagnosed with diabetes mellitus within a year of his separation from the military, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his current diabetes mellitus was first diagnosed within a year of his separation to be credible.  As noted above, the Veteran's service treatment records are entirely negative for any symptomatology or diagnosis related to a diabetes disorder.  Moreover, there is no objective medical evidence showing an actual diagnosis of diabetes prior to April 1987, which would have been one year from his separation.  While the Veteran submitted a private medical and insurance records showing that he received in-patient treatment in August 1987, these records make no mention, other than the Veteran's hand-written assertion, that he was diagnosed with diabetes.  Additionally, the Board highlights that this in-patient treatment occurred more than a year following his discharge from active duty.  The Board also highlights that while the medical evidence and VA records show that the Veteran frequently sought treatment for and filed claims for VA benefits for unrelated conditions in the years immediately following his separation, there is no mention of a diabetes mellitus disorder until 1995, nearly a decade following his discharge.  The Board finds the service treatment and post-military medical records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his diabetes mellitus disorder.  See Curry v. Brown, 7 Vet. App. 5, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Although the Veteran has asserted that he was diagnosed with diabetes mellitus within a year of his discharge, as noted above, there is no objective evidence showing that he was definitively diagnosed with the claimed disorder until 1995, nearly a decade following his separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, his claim has not been established based on the legal presumption given for diseases that manifest within one year from the date of separation or based on continuity of symptomatology.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, supra.

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the Veteran has not submitted any competent medical evidence that his diagnosed diabetes mellitus disorder is related to his military service or that the disorder was diagnosed within a year of his discharge.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The only contention that the claimed disorder is related to his period of active service comes from the Veteran's own assertions.  As discussed above, the Board finds that these assertions are not credible in view of the absence of any medical records showing a diagnosis of diabetes mellitus until almost a decade after discharge from service.  None of the private or VA medical records associated with the claims file relates the Veteran's diabetes mellitus to his military service or any incident therein.  In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, internal inconsistency, self-interest, and consistency with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Again, the Board highlights that consideration has been given to the Veteran's statements that he has diabetes mellitus that is related to his military service.  See generally 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, diabetes mellitus is not a disability subject to lay opinion as to diagnosis and etiology.  While some symptoms of this disorder, such as frequent hunger or thirst, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his diabetes mellitus are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

In sum, the preponderance of the evidence is against the claim of service connection for diabetes mellitus; hence, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Upper Jaw Disorder

With respect to this claim, the Veteran asserts that he has a right upper jaw disorder that is related to an in-service head injury.  Specifically, he reports that he suffered a head injury while playing football during active duty service, and that, thereafter, he began to experience a popping sensation and pain in his jaw.  He claims that he has experienced intermittent pain when eating ever since his in-service injury.

A review of the Veteran's service treatment records confirms that he incurred a head injury in April 1984 while playing football.  While he was noted to have a blackened eye, he made no reports of jaw symptomatology directly following the incident.  He underwent a physical examination in April 1984 and was assessed with rule out slight concussion and headache secondary to blunt trauma.  A subsequent December 1985 report of medical examination shows that the clinical examination of the Veteran's head, face, neck, and mouth was normal.  

Also included in the Veteran's service treatment records are his dental treatment records, which are negative for reports or diagnosis associated with a jaw injury or symptomatology.  

The Veteran underwent a VA dental and oral examination in March 2006, at which time he reported experiencing sporadic locking and popping of his jaw ever since his in-service football related head injury.  A physical examination revealed no loss of motion, but multiple missing teeth.  The examiner noted that the Veteran had moderate to severe bone loss due to periodontal disease.  Diagnostic and clinical testing revealed jaw loss and bone loss in the posterior, bilaterally.  The examination was negative for evidence of deviations on opening and closing.  The examiner utilized a stethoscope to assess the auscultation of joint sounds; no joints sounds were noted.  There was no popping, clicking, or crepitus evidenced on examination.  A temporomandibular joint (TMJ) radiograph was negative for evidence of fracture or dislocation.  The examiner concluded that the evidence did not support the Veteran's claim for TMJ pain.  According to the examiner, it was reasonable to conclude that mastication was effected by the presence of loose teeth secondary to periodontal disease.  He also noted that the Veteran had a severe loss of bone due to infection.  The examiner reiterated that there was no popping, clicking, or pain on palpation of the joint.  Therefore, he concluded that the Veteran's pain was related to his periodontal disease and not due to his head trauma.

Based on the above evidence, the Board finds that entitlement to service connection for a right upper jaw disorder is not warranted.  The weight of the evidence does not show that the Veteran has had a current disability at any point since the time that he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  Indeed, the March 2006 VA examiner determined, following a thorough review of the claims file and clinical examination of the Veteran, that the Veteran did not have a TMJ disorder.  Instead, his reported pain was related to periodontal disease.

The Board acknowledges the Veteran's report of experiencing right upper jaw symptomatology ever since his in-service head injury.  However, as discussed above, the evidence does not show that any physician has diagnosed him with a right upper jaw disorder.  Here, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, without a current diagnosis of this claimed disorder, the Veteran lacks the evidence necessary to substantiate a claim for service connection for a right upper jaw disorder.

Acknowledgement is given to the Veteran's assertions that he incurred a right upper jaw injury at the time that he suffered an in-service head injury.  He is competent in this regard because he personally experienced the symptoms for the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his current symptoms, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Assuming that the Veteran did experience right jaw symptomatology following the documented in-service head injury, no actual diagnosis of the claimed disorder is shown based on the evidence of record.

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such have not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a right upper jaw disorder is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.

Bilateral Cataracts and Glaucoma

The Veteran claims that he has bilateral eye disorders that are related to his in-service head trauma.  Specifically, he claims that his diagnosed bilateral cataracts and glaucoma are both related to the head injuries he sustained while playing football during his active duty service.  As an alternative argument, the Veteran claims that secondary service connection is warranted for his cataracts, as due to his diabetes mellitus.  

Service treatment records have been reviewed and show that the Veteran experienced right eye symptomatology following an April 1984 head injury.  He reported that he was hit in the head by a fellow service member while playing football.  The Veteran was noted to have a black eye and right eye symptomatology.  The December 1985 report of medical examination shows that the clinical assessment of his eyes was generally normal and that his visual acuity was 20/20, bilaterally.

VA treatment records reflect that the Veteran underwent assessments of his bilateral eye symptomatology.  An October 1997 treatment record documents his report of having been diagnosed with glaucoma in his right eye in 1989.  He underwent an ophthalmology examination in November 1997, at which time he was diagnosed with myopia in his left eye, glaucoma, questionable iritis, and "retina art narrowing" in his right eye.  An October 2004 optometry record reflects that the Veteran experienced an intraocular pressure with low grade iritis in the right eye; he previously experienced the same symptomatology on two to three occasions.  He was diagnosed with glaucomatocyclitic crisis and cataracts.  
 
In March 2006, the Veteran underwent a VA eye examination, at which time the claims file was reviewed.  The examiner noted that Veteran suffered head and right eye trauma while on active duty and that his right eye developed iridocyclitis with residual keratic precipitants to the posterior cornea.  He also noted that the Veteran experienced recurrent episodes of iritis in his right eye, for which he received treatment.  Notably, the Veteran also had diabetic type cataracts in each eye.  Following a clinical examination, the examiner again noted the Veteran's in-service history of right eye trauma, and essentially determined that it resulted in recurrent iridocyclitis; he determined that this condition was caused by the Veteran's military service.  The examiner stated that the Veteran's right eye disorder was stable, but that it had the potential for reoccurrence.  He further noted that the Veteran was diabetic and that he had developed diabetic cataracts in each eye, which he concluded had complicated his right eye iridocyclitis.  The examiner also diagnosed the Veteran with glaucoma in each eye.  However, as it was a bilateral condition, he opined that it was less likely than not caused by his head and eye trauma, and thus not connected to his military service.  Additional diagnoses included myopia, astigmatism, and presbyopia, which the examiner opined were not caused by the Veteran's military service.  

As noted above, service connection has already been granted for right eye iridocyclitis.  Having reviewed the evidence of record, the Board finds that service connection for the Veteran's remaining bilateral vision disorders is not warranted.  The Board acknowledges that the medical evidence shows that the Veteran has a history of bilateral cataracts and glaucoma.  However, as discussed further below, the preponderance of the evidence is against the claim for service connection in these instances.

As an initial matter, the Board notes that with respect to the evidence showing that the Veteran is currently diagnosed with myopia, presbyopia, and astigmatism, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. § 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90,55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, the evidence does not reflect that the Veteran was diagnosed with these disorders in-service or that they were aggravated by such.  Because myopia, presbyopia, and astigmatism are excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye condition, to the extent claimed as myopia, presbyopia, and astigmatism must be denied.

The Veteran generally asserts that his current glaucoma and cataract disorders are related to his military service.  As noted above, the Veteran's service treatment records are negative for a report or diagnosis of cataracts or glaucoma.  Indeed, the December 1985 report of physical examination, completed approximately four months prior to his separation, shows that clinical evaluation of his eyes was normal.  The December 1985 report of medical examination is probative as to his condition at the time of release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the Veteran's vision (absent his now service-connected right eye iridocyclitis) was essentially normal during service.

The Veteran essentially maintains that his cataracts and glaucoma disorders first manifested after he suffered an in-service head injury while on active duty.  Thus, he has essentially claimed that his cataracts and glaucoma disorders began during his military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing vision impairments.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  Indeed, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F.3d 1372.  Although the Veteran is competent to report that he has experienced cataracts and glaucoma due to an in-service injury, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his cataracts and glaucoma disorders began following an in-service injury, and essentially that he experienced a continuity of symptomatology, to be credible.  Again, the Board highlights that the Veteran's service treatment records are entirely negative for the claimed disorders.  While these records confirm that he suffered head trauma, they are silent for any diagnosed glaucoma or cataract disorders.  Indeed, the December 1985 report of medical examination shows that the Veteran's visual acuity was 20/20, bilaterally.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his bilateral cataracts and glaucoma.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, the evidence of record does not show diagnosed cataract and glaucoma disorders until many years after the Veteran's separation from active duty service.  While the Veteran reported being diagnosed with glaucoma in 1989, the medical evidence of record does not show an actual diagnosis of this disorder until 1997.  He was diagnosed with bilateral cataracts in 2004.  The Board highlights that these diagnoses were provided more than a decade following the Veteran's discharge from the military.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

The Board also highlights that there is no competent medical evidence of record relating his cataracts and glaucoma to the Veteran's military service or a service-connected disability.  Significantly, the only medical opinion squarely addressing the determinative issues weighs against the Veteran's service connection claim.  The March 2006 VA examiner opined that the Veteran's glaucoma was not related to his in-service head and eye trauma and concluded that his bilateral cataracts were due to his diabetes mellitus.  Significantly the March 2006 VA eye examination report indicates that the examiner's opinion was based on acceptance of the Veteran's account of in-and post-service occurrence/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinion provided clear medical reasoning and logic and is generally consistent with other pieces of medical evidence of record. These factors taken together make the March 2006 VA examination report and nexus opinion highly probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 299, 301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The evidence of record does not show that service connection is warranted for bilateral cataracts or glaucoma as secondary to a service-connected disability.  Although the Veteran has alleged that these disorders are related to his diabetes, service connection for diabetes has not been established.  He has not claimed, nor does the evidence show, that his cataracts and glaucoma are attributable to any other disability.  As he is not service-connected for a diabetes disability, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.

Essentially, the only contentions that his bilateral cataracts and glaucoma are related to his period of active service come from the Veteran's own assertions.  While the Board is sympathetic to the Veteran's own statements and believes that he is competent to report his current symptomatology and his military experiences, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159.  In essence, there is no competent medical opinion of record etiologically relating the claimed disorders to a service-connected disability or to his military service.  See Pond v. West, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498; Allen v. Brown, 7 Vet. App. 439.  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has bilateral cataracts and glaucoma that were incurred as a result of his period of active service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma or cataracts.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.  Accordingly, the appeal is denied.


ORDER

Service connection for diabetes mellitus is denied.
 
Service connection for a right upper jaw disorder is denied.

Service connection for bilateral cataracts and glaucoma, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


